Citation Nr: 1739968	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-03 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether a request for waiver of recovery of an overpayment of Department of Veterans Affairs (VA) non-service connected pension benefits in the amount of $6,235.00, was timely.

2.  Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) non-service connected pension benefits in the amount of $6,235.00.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Committee on Waivers and Compromises at the VA Debt Management Center (DMC) in St. Paul, Minnesota.  The matter has since been transferred to the Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of the proceeding is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issue of entitlement to a waiver of recovery of an overpayment of non-service connected pension benefits, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In a letter from the DMC dated June 3, 2011, the Veteran was notified that he was paid $6,235.00 more than he was entitled to receive, and that he had the right to dispute the debt and to request a waiver.  


2.  On July 14, 2011, the Veteran submitted a VA Form 5655, Financial Status Report, in which he specified that he was completing the form for "waiver" and/or "adjustment of overpayment" purposes.  On August 31, 2011, the Veteran, through his representative, submitted a statement in which he requested that his overpayment be "adjusted," along with other documents.  


CONCLUSION OF LAW

A request for a waiver of recovery of an overpayment of non-service connected pension benefits in the amount of $6,235.00 was timely filed.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recovery of overpayments of any benefits made under the laws administered by VA, other than loan guaranty, shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  See 38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963(a).  In any claim concerning a request for a waiver of overpayment of VA benefits, a threshold question is whether the request for a waiver was timely filed.  In matters where a notice of indebtedness was issued by VA on or after April 1, 1983, a request for a waiver of indebtedness, other than for a loan guaranty, must generally be made within 180 days from the date of notification of the indebtedness by the Secretary to the payee.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  

Here, the record reflects that on June 3, 2011, the DMC mailed the Veteran a notice of overpayment of VA non-service connected pension benefits in the amount of $6,235.00.  The letter informed the Veteran of his right to dispute the debt and the right to request a waiver.  Information regarding these options was enclosed in a document entitled, "Notice of Rights and Obligations."  Accordingly, using the June 3, 2011 notice as the beginning of the 180-day period set forth in the above-noted regulations, the Veteran had until November 30, 2011 to submit a waiver request.  

The Veteran subsequently submitted a VA Form 5655, Financial Status Report, which includes a date stamp showing that it was received by VA on July 14, 2011.  In the section of the form that asks the respondent to specify why he is completing the form, the Veteran wrote "waiver" and "adjustment of overpayment."  Additionally, on August 31, 2011, the Veteran, through his representative, submitted a statement in which he requested that his overpayment be "adjusted," along with a VA Form 21-8416 (Medical Expense Report), VA Form 21-0516-1 (Improved Pension Eligibility Verification Report), and other documents.  

As the Veteran submitted these documents within 180 days of the June 3, 2011 notice of overpayment, and they provide clear indication of his request for a waiver of recovery and/or adjustment of overpayment, the Board finds that the Veteran submitted a timely request for a waiver of overpayment of VA benefits.  Thus, to the limited extent of the timeliness of the request for a waiver, the appeal is granted.  


ORDER

The appeal regarding the timeliness of the Veteran's request for a waiver of recovery of an overpayment of non-service connected pension benefits in the amount of $6,235.00 is granted.  


REMAND

As the Board has found that the Veteran's request for a waiver of recovery of the overpayment was timely, his waiver request must be remanded to the Committee on Waivers and Compromises for adjudication of his request on the merits.  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  Expedited handling is requested.)

The Veteran's claims file should be returned to the Committee on Waivers and Compromises for adjudication of his request for a waiver of recovery of an overpayment of pension benefits in the amount of $6,235.00 on the merits.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


